Title: To George Washington from Marianne Camasse Deux-Ponts, 25 March 1779
From: Deux-Ponts, Marianne Camasse
To: Washington, George


Sir
Forbach [France] the 25th of March 1779
Suffer, my General, that I recommend to your kindness and to your protection, Mr De Fontevieux, my relation, who passed a year since into America, and who was then particularly recommended to you by the good and obliging Mr Franklin. He made the last campaign with your army attached to the corps commanded by Mr De la Rouerie, in quality of first lieutenant of dragoons—He there acquired the approbation of his chief and of the Marquis De la fayette, who, in consequence of the good testimonies which he had of his conduct, requested of you my General, the commission of Captain for him, at the moment of his embarkation to return to France. Permit me to join my solicitations to those of this charming protector of my young relation to obtain this rank of Captain which is the object of his wishes and mine because it will furnish him more occasions of distinguishing himself and of spilling his blood, for the justest of causes and the most interesting to humanity. The love of this cause, of its brave defenders and of the hero, who guides their valour, determined me to second the love of glory of Mr De Fontevieux, which will very soon become at home the love of country; If as I hope Sir you ⟨d⟩eign to grant your good will and obtain him that of Congress, which I dare entreat you to ask without delay, as well in your own name as in that of the person, who renders the most perfect devotion to your sublime virtues and to those of your wise legislators. Mr Franklin may attest to you this truth as well as the zeal the attachment to your interests of which I have made profession since the first moment of your quarrels.
Receive Sir the homage of my admiration and of all the very distinguished sentiments with which I have the honor to be My General, Your most humble & Most Obedt servt
Contsse De Forbachwidow and dowager of the late Duke des deuxponts
